         Case 1:19-mc-00188-CJN Document 1-1 Filed 11/06/19 Page 1 of 26



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

In the Matter of an Application to Enforce an
                                          )
Administrative Subpoena of the            )
                                          )
COMMODITY FUTURES                         )
TRADING COMMISSION,                       )
                                          )
            Applicant,                    )                    Misc. Action No.
                                          )
      v.                                  )
                                          )
CODY M. WILSON,                           )
                                          )
            Respondent.                   )
_________________________________________ )

                       MEMORANDUM IN SUPPORT OF
          APPLICATION FOR AN ORDER TO SHOW CAUSE AND AN ORDER
          REQUIRING COMPLIANCE WITH ADMINISTRATIVE SUBPOENA


                                         INTRODUCTION

        On November 27, 2018, the Commodity Futures Trading Commission (“Commission” or

“CFTC”), through its Division of Enforcement (the “Division”), issued a subpoena duces tecum

and ad testificandum (the “Subpoena”) to Respondent Cody M. Wilson, an individual residing in

Ammon, Idaho. The Division issued the Subpoena based on information that suggested that Mr.

Wilson may have misappropriated customer funds, or fraudulently solicited customers to pay (1)

for training and trading tips regarding foreign exchange traded currencies (“forex”) or (2) for Mr.

Wilson to trade binary options1 and forex on customers’ behalves. Mr. Wilson solicited


1
    A binary option is a financial option in which the payoff is either some fixed monetary
    amount or nothing at all. See https://en.wikipedia.org/wiki/Binary_option (last visited
    November 6, 2019). As explained by North American Derivatives Exchange (“Nadex”), a
    U.S.-based, retail-focused, online binary options exchange: “A binary option is a financial
    instrument based on a simple yes or no question where the payoff is a fixed amount or nothing
    at all. . . Each binary option trade starts with a question - will this market be above this price
    at this time? If the answer is yes, you can buy the option. If it’s no then you can sell the
         Case 1:19-mc-00188-CJN Document 1-1 Filed 11/06/19 Page 2 of 26



customers through a variety of ventures, including an entity called Simple Wealth LLC (“Simple

Wealth”).

        In February 2019, Mr. Wilson produced a handful of documents in response to the

Subpoena, but he has not responded to a majority of the Subpoena’s requests, and his limited

response to the other requests appears entirely inadequate. Indeed, Mr. Wilson admitted he

possessed additional responsive documents during a call with Division staff, and the documents

that Mr. Wilson produced suggest that there are a significant number of responsive records that

have not been produced. Nonetheless, Mr. Wilson has not produced any additional documents,

or provided any justification for his failure to respond adequately to the Subpoena.

        After discussions with Mr. Wilson in April 2019 about a mutually convenient time and

place for testimony, Division staff scheduled Mr. Wilson’s testimony for June 11, 2019. As an

accommodation to Mr. Wilson, Division staff agreed to allow Mr. Wilson to testify at the United

States Attorney’s Office in Boise, Idaho, rather than the Commission’s headquarters in

Washington, D.C. After having some difficulty getting in touch with Mr. Wilson to confirm that

he would attend, on April 24, 2019, the Commission served Mr. Wilson with a second subpoena,

returnable at the United States Attorney’s Office in Boise, Idaho.2 Division staff subsequently

contacted Mr. Wilson on two occasions to remind him of the upcoming testimony. Despite


    option.” See What Are Binary Options?, NADEX, https://www.nadex.com/products/binary-
    options/what-are-binary-options (last visited November 6, 2019). Multiple courts, including
    one in this District, have held that binary options on commodities are financial instruments
    regulated by the Commission under the Act. See CFTC v. Trade Exchange Network Ltd., et
    al., 117 F.Supp.3d 29, 35-38 (D.D.C. 2015); see also CFTC v. Atkinson, No. 18-23992-CIV,
    2019 WL 2125026, at *1 (S.D. Fla. Feb. 4, 2019) (rejecting argument that binary options are
    outside of the Commission’s jurisdiction); CFTC v. Vision Financial Partners, et al., 190
    F.Supp.3d 1126, 1130 (S.D. Fla. 2016); CFTC v. Banc de Binary Ltd., No. 2:13-cv-00992,
    2016 WL 782927, at *7 (D. Nev. Feb. 29, 2016) (binary options were commodity options
    under the Act).
2
    The Commission is not seeking enforcement of this second subpoena in the present action.


                                                2
        Case 1:19-mc-00188-CJN Document 1-1 Filed 11/06/19 Page 3 of 26



proper service of both subpoenas, and multiple reminders, Mr. Wilson did not appear for

testimony on June 11, 2019, nor did he make any attempt to contact Division staff to postpone or

reschedule the testimony.

       In sum, Mr. Wilson has failed to comply with the obligations imposed by the Subpoena

despite ample notice. Mr. Wilson has cited no valid reason for his non-compliance, and he

stopped communicating with the Division shortly after Division staff scheduled his testimony for

June 11, 2019. Accordingly, the Commission’s sole avenue for redress is in this Court, which is

a proper venue for this action, possesses subject matter jurisdiction for subpoena enforcement,

and personal jurisdiction over Mr. Wilson. See infra at 11-20, Nat’l Labor Relations Bd. v.

Cooper Tire & Rubber Co., 438 F.3d 1198 (D.C. Cir. 2006); U.S. Int’l Trade Comm’n v. ASAT,

Inc., 411 F.3d 245 (D.C. Cir. 2005); Fed. Election Comm’n v. Comm. to Elect Lyndon La

Rouche, 613 F.2d 849 (D.C. Cir. 1979); Fed. Trade Comm’n v. Browning, 435 F.2d 96 (D.C. Cir.

1970). The Subpoena is well within the Commission’s authority, and the documents and

information it demands are sufficiently definite and seek reasonably relevant information. See

infra at 20-26. Therefore, the Court should issue an order requiring Mr. Wilson to show cause

why he should not be compelled to comply fully with the Subpoena. Should Mr. Wilson not

show good cause, the Commission respectfully requests that the Court issue a subsequent order:

   (1) requiring Mr. Wilson to comply immediately in all respects with the Subpoena, including
       by:
           (a) producing to the Commission all documents specified in Schedule A to the
               Subpoena that are in his possession, custody, or control; and
           (b) personally appearing before the Commission at its headquarters in Washington,
               D.C. to provide testimony; and
   (2) granting the Commission any other relief the Court deems appropriate.




                                                3
         Case 1:19-mc-00188-CJN Document 1-1 Filed 11/06/19 Page 4 of 26



                            PARTIES AND RELEVANT ENTITIES

        Cody M. Wilson is an individual who resides in Ammon, Idaho. See Declaration of

Commission Investigator Michelle Bougas in Support of Application for an Order to Show

Cause and an Order Requiring Compliance with Administrative Subpoena (“Inv. Decl.”) at ¶ 5,

attached here as Exhibit (“Ex.”) 1.

        Simple Wealth was an Idaho corporation that was formed in 2016 and dissolved in early

2019. Id. Until Simple Wealth’s dissolution, Mr. Wilson was a manager and registered agent of

Simple Wealth and had the same principal address as Simple Wealth. Id. and Ex. A thereto.3

Mr. Wilson and Simple Wealth are not and have not been registered with the Commission in any

capacity. Id.

        The Commission is an independent federal regulatory agency responsible for

administering and enforcing the Commodity Exchange Act, 7 U.S.C. §§ 1–26. (2012) (the “Act”

or “CEA”), and Commission Regulations, 17 C.F.R. § 1.1–190.10 (2018) promulgated

thereunder (“Regulations”). Inv. Decl. at ¶ 3. The Commission’s mission is “to promote the

integrity, resilience, and vibrancy of the U.S. derivatives markets through sound regulation.”

COMMODITY FUTURES TRADING COMMISSION, https://www.cftc.gov/About/Mission/index.htm

(last visited November 6, 2019).

        The markets within the Commission’s jurisdiction affect “a national public interest by

providing a means for managing and assuming price risks, discovering prices, or disseminating

pricing information through trading in liquid, fair and financially secure trading facilities.”

7 U.S.C. § 5(a) (2012). These markets—with the U.S. futures markets estimated at $30 trillion


3
    Simple Wealth’s corporate documents list the same address in Meridian, Idaho for both
    Simple Wealth and Mr. Wilson. As indicated above, the most recent information available to
    the Division indicates that Mr. Wilson resides in Ammon, Idaho. Id. at ¶ 5.


                                                  4
        Case 1:19-mc-00188-CJN Document 1-1 Filed 11/06/19 Page 5 of 26



and the swaps markets at $400 trillion as of 2014—are “large and economically significant,” and

“ensuring that these markets are transparent, open, and competitive is essential to their proper

functioning and to help safeguard the financial stability of the Nation.” COMMODITY FUTURES

TRADING COMMISSION STRATEGIC PLAN, FYS 2014-2018, at 5, https://www.cftc.gov/

sites/default/files/idc/groups/public/@aboutcftc/documents/file/2018strategicplan.pdf (last

visited November 6, 2019).

       To achieve its mission, one of the Commission’s strategic goals is “comprehensive

enforcement,” carried out by the Division. Id. at 9, 25-29. The Division seeks to achieve this

goal in part by “employ[ing] various investigative plans, analytics, and tools until sufficient

evidence is obtained to determine whether or not a violation occurred within the jurisdiction of

the Commission.” Id. at 26. Chief among the Division’s tools are requests for information to

registrants pursuant to 7 U.S.C. § 6g (2012), voluntary requests for information and interviews of

potential witnesses, and the nationwide issuance of subpoenas for documents and compelled

testimony pursuant to 7 U.S.C. § 9(5)–(6) (2012).

               THE DIVISION’S INVESTIGATION AND THE SUBPOENA

       In early 2018, the Commission received a complaint concerning Mr. Wilson and Simple

Wealth. Inv. Decl. at ¶ 7. According to the complaint, Mr. Wilson was using social media to

solicit individuals to engage him to provide trading and signals related to trading forex and/or

binary options. Id. Mr. Wilson also purportedly solicited individuals to invest money with

Simple Wealth so that he could manage their accounts and trade forex and/or binary options on

their behalf. Id. The complaint indicated that Mr. Wilson may have made misrepresentations to

customers or misappropriated customer funds. Id. at ¶ 6. Accordingly, on behalf of the

Commission, the Division initiated an investigation into Mr. Wilson and Simple Wealth from its

Washington, D.C. headquarters to discern whether Mr. Wilson, Simple Wealth, and/or other


                                                 5
        Case 1:19-mc-00188-CJN Document 1-1 Filed 11/06/19 Page 6 of 26



individuals associated with Simple Wealth had violated, or were violating provisions of the Act

and/or Regulations. Id. at ¶ 8.

       Division staff have taken several steps in furtherance of the investigation from the

Commission’s headquarters. Id. at ¶ 12. Specifically, Division staff in Washington: received

information from individuals regarding Mr. Wilson and Simple Wealth; obtained authority to

investigate pursuant to a formal order issued by the Commission; sent out correspondence;

requested documents from individuals and entities across the country; received responses and

documents in response to those requests; and maintained investigative files. Id. at ¶ 12.

       Information obtained by the Commission indicates that Mr. Wilson and his associates

may have maintained a number of social media accounts to solicit customers, including Simple

Wealth, Simple Wealth Academy, Team Unemployable, Young Millionaires, Onthehouse, and

Marque (or Marquee) Media (collectively, the “Cody Wilson Entities”). Id. at ¶ 9. Mr. Wilson

and the Cody Wilson Entities offered products and services that went by a variety of names,

including Simple Wallet, Simple Wealth Auto Trading, Greener Pastures, and the Simple Wealth

Signal Group. Id.

       According to complaints received by the Commission, prospective customers were told

that investing with Mr. Wilson or the Cody Wilson Entities would yield a significant payout in a

short period time. The investigative team obtained information suggesting that in one instance,

Mr. Wilson made representations to customers that he could generate a return of more than 300%

within four months. Id. at ¶ 10. In another instance, Simple Wealth marketing materials

promised a guaranteed return on investment that was set in tiers based on the amount of money a

customer invested, with the highest tier purportedly yielding a 50% return on investment every

month. Id. In many instances, individuals that Mr. Wilson solicited sent funds directly to him.




                                                6
        Case 1:19-mc-00188-CJN Document 1-1 Filed 11/06/19 Page 7 of 26



Id. at ¶ 11. Individuals sent funds to Mr. Wilson at personal and company bank accounts at

Wells Fargo Bank, and also through service providers such as PayPal and Square. Id.

        Certain individuals told Division staff that they were unable to make withdrawals from

their accounts with Mr. Wilson and Simple Wealth upon request. Id. The investigative team

obtained information suggesting that at some point in 2018, Mr. Wilson told customers that his

trading accounts had been hacked, that all of the investors’ money had been stolen, and that

neither he nor Simple Wealth would be able to return the individuals’ original investment or pay

the returns the individuals had been promised. Id. Another customer reported that Mr. Wilson

unfriended and/or blocked him on Facebook after the alleged hacking of Mr. Wilson’s trading

accounts. Id. Division staff has been unable to determine if Wilson had any trading accounts for

funds invested by Simple Wealth customers, and if so, whether those accounts were hacked, as

Mr. Wilson claimed. Id.

        Based on the information that Division staff gathered, it was clear that Mr. Wilson

possessed vital and direct information concerning the investigation. Acting pursuant to a formal

order of investigation, the Division issued the Subpoena on November 27, 2018.4 Id. at ¶ 13 and

Ex. B thereto. After some initial difficulty tracking Mr. Wilson down, the Subpoena was served

on Mr. Wilson on December 10, 2018, by hand delivery to his spouse at their residence in

Ammon, Idaho. Id. at ¶ 13 and Ex. C thereto.

        The Subpoena requires Mr. Wilson to produce documents from September 1, 2014,

through the present that relate to himself, Simple Wealth, and other entities that may be relevant




4
    The Commission also issued a Subpoena to Simple Wealth, LLC on November 27, 2018, but
    it is not seeking to enforce that subpoena in this action.


                                                 7
         Case 1:19-mc-00188-CJN Document 1-1 Filed 11/06/19 Page 8 of 26



to potential violations of the Act or Regulations.5 The request includes: documents concerning

Mr. Wilson’s communications with customers and potential customers; documents concerning

advertising and promotional materials; documents concerning websites and social media

accounts for Simple Wealth and the Cody Wilson Entities; documents concerning bank accounts

relating to Mr. Wilson; documents pertaining to trading accounts for forex, futures, and options

on futures; and documents concerning Mr. Wilson’s own investments and accounts relating to

the entities at issue. Id. at ¶ 14 and Ex. B thereto at 5-7.

        The Subpoena required Mr. Wilson to produce responsive documents by December 21,

2018, and commanded Mr. Wilson to appear to testify before officers of the Commission on

January 8, 2019 at the Commission’s headquarters in Washington, D.C. Id. at ¶ 15 and

Ex. B thereto. The front of the Subpoena contained a warning in bold-faced capital letters that

“failure to comply with this subpoena may result in the commencement of a legal action in the

United States District Court to compel compliance with the requirements hereof.” Id.

        On December 19, 2018, Mr. Wilson emailed Division staff and confirmed that he had

received the Subpoena. Id. at ¶ 16 and Ex. D thereto. In a telephone conversation on December

20, 2018 that was subsequently memorialized in an email, Mr. Wilson requested, and Division

staff granted, an extension of his time to respond to the subpoena duces tecum until January 11,

2019; Division staff also agreed to adjourn the appearance date for Mr. Wilson’s testimony until

a future date. Id. at ¶ 16 and Ex. E thereto. During this phone call, Wilson again acknowledged

that he had received the Subpoena. Id.

        On or around February 1, 2019, Mr. Wilson made what has been his only production of

documents to date, which consisted of 18 pages of documents. This production contained some

5
    Based on information available to the Division, the Division discerned that Mr. Wilson may
    have used these other companies in schemes similar to Simple Wealth.


                                                   8
        Case 1:19-mc-00188-CJN Document 1-1 Filed 11/06/19 Page 9 of 26



responsive documents, but did not respond to the vast majority of the requests in the Subpoena:

Mr. Wilson has not produced any bank account records, customer account statements, or trading

records, and his production of communications with customers was limited to self-serving

disclosures and waivers that were sent to and acknowledged by four customers. Id. at ¶ 17. The

documents that Mr. Wilson did produce, and documents that the Division has obtained from

other sources, suggest that Mr. Wilson likely possesses responsive records that he has not

produced. Id. at ¶ 18. For example, Division staff has obtained Facebook communications

between Mr. Wilson and third parties, but Mr. Wilson has not produced corresponding copies of

those communications, despite the fact that he was able to produce disclosures and waivers from

Facebook. Id. Likewise, documents obtained by Division staff indicate that Mr. Wilson

maintained bank accounts where he received deposits for Simple Wealth, but Mr. Wilson has not

produced any of those bank records—or any bank records at all. Id. Finally, publicly-available

documents from the Idaho Secretary of State confirm that Mr. Wilson incorporated Simple

Wealth and served as its registered agent, but Mr. Wilson has not produced any records

regarding Simple Wealth except for the first page from an amendment to the certificate of

organization and a “purchase receipt” for filing an amendment to the organization. Id.

       On April 8, 2019, Division staff called Mr. Wilson to discuss the apparent insufficiency

of his document production and to schedule his testimony. Id. at ¶ 19. Mr. Wilson told Division

staff that he had not destroyed any responsive materials, but nonetheless insisted that the 18

documents he produced were the only responsive documents he could locate or produce. Id.

Mr. Wilson confirmed that he used Facebook to market Simple Wealth, but claimed that he did

not know how to produce documents from Facebook to Division staff. Id. However, Mr.

Wilson’s February 2019 production included screenshots of what appear to be communications




                                                 9
        Case 1:19-mc-00188-CJN Document 1-1 Filed 11/06/19 Page 10 of 26



from Facebook. Division staff nonetheless offered to provide, and subsequently did provide,

information to Mr. Wilson about how to collect and produce documents from Facebook.

Id. at ¶ 19 and Ex. F thereto. Division staff also reiterated Mr. Wilson’s obligation to produce all

responsive documents within his possession, custody, or control. Id. at ¶ 19.

        During the call, Mr. Wilson mentioned that he had a personal trip planned for early May

and asked if his testimony could be scheduled some time after May 15, 2019. Id. at ¶ 20.

Division staff indicated a willingness to accommodate this request and told Mr. Wilson that they

would be back in touch with a proposed date. Id. Mr. Wilson confirmed that he still resided at

the location where the Subpoena had been served, and also confirmed that he could be reached at

the email address that Division staff had on file. Id.

        On April 9, 2019, Division staff emailed Mr. Wilson at that email address, indicating that

the Division would like to take Mr. Wilson’s testimony during the week of June 10, 2019, and

asking if he had any preference for days during that week. Id. at ¶ 21 and Ex. F thereto. After

waiting more than two weeks for a reply, on April 24, 2019, the Commission issued a second

subpoena, which commanded Mr. Wilson to appear for testimony on June 11, 2019 at the United

States Attorney’s Office in Boise, Idaho. Id. at ¶ 22 and Ex. G thereto. Like the original

Subpoena, the front of the second subpoena contained a warning in bold-faced capital letters that

“failure to comply with this subpoena may result in the commencement of a legal action in the

United States District Court to compel compliance with the requirements hereof.” Id. at ¶ 22 and

Ex. G thereto at 1. The second subpoena was served on Mr. Wilson via email on April 24, 2019,

and sent to Mr. Wilson by UPS delivery on April 25, 2019.6 Id. at ¶ 22 and Ex. H thereto; see

also id. at ¶ 22 and Ex. G thereto. On or around May 15, 2019, the Commission received the

6
    Division staff sent the second subpoena to the physical address and email address that Mr.
    Wilson confirmed were accurate during the call on April 8, 2019. Id. at ¶ 22.


                                                 10
       Case 1:19-mc-00188-CJN Document 1-1 Filed 11/06/19 Page 11 of 26



second subpoena from UPS with a label indicating that the receiver—Mr. Wilson—refused

delivery. Id. at ¶ 23 and Ex. I thereto. Division staff emailed Mr. Wilson on May 16, 2019,

reattaching the second subpoena, reminding Mr. Wilson of his obligation to appear, and

indicating that there could be legal consequences for his failure to appear, including the

commencement of an action in federal court to compel compliance. Id. at ¶ 24 and Ex. J. On

May 17, 2019, Division staff sent a text message to Mr. Wilson reminding him that his testimony

was scheduled for June 11, 2019. Id. at ¶ 24.

       On June 11, 2019, Division staff appeared at the United States Attorney’s Office in

Boise, Idaho to take Mr. Wilson’s testimony. Id. at ¶ 25 and Ex. K thereto. Mr. Wilson did not

appear for the testimony or make any attempt to contact Division staff. Id. at ¶ 25 and

Ex. K thereto at 5. Division staff went on the record in Mr. Wilson’s absence, noting

Mr. Wilson’s non-attendance and introducing the two subpoenas and certain correspondence as

exhibits. Id. at ¶ 25 and Ex. K thereto at 5-9. In the subsequent months, Mr. Wilson has not

contacted Division staff to explain his nonattendance or attempt to reschedule his testimony.

Id. at ¶ 25. Indeed, Mr. Wilson has not contacted Division staff at all since the phone call on

April 8, 2019. Id. at ¶ 26.

                         THE COURT HAS JURISDICTION AND
                     IS A PROPER VENUE FOR THIS APPLICATION

       The Act permits expansive service and enforcement of administrative subpoenas. It

grants the Commission nationwide and global authority to “administer oaths and affirmations,

subpoena witnesses, compel their attendance, take evidence, and require the production of any

books, papers, correspondence, memoranda, or other records that the Commission deems

relevant or material to the inquiry.” 7 U.S.C. § 9(5); see also id. § 9(6) (“The attendance of

witnesses and the production of any such records may be required from any place in the United



                                                11
             Case 1:19-mc-00188-CJN Document 1-1 Filed 11/06/19 Page 12 of 26



     States, any State, or any foreign country or jurisdiction at any designated place of hearing.”).

     The Commission’s authority to enforce its subpoenas is equally expansive:

                    In case of contumacy by, or refusal to obey a subpoena issued to,
                    any person, the Commission may invoke the aid of any court of the
                    United States within the jurisdiction in which the investigation or
                    proceeding is conducted, or where such person resides or transacts
                    business, in requiring the attendance and testimony of witnesses
                    and the production of books, papers, correspondence, memoranda,
                    and other records. Such court may issue an order requiring such
                    person to appear before the Commission or . . . other officer
                    designated by the Commission, there to produce records, if so
                    ordered, or to give testimony touching the matter under
                    investigation or in question.

     7 U.S.C. § 9(8) (emphasis added). As explained below, because Section 9(8) “both establishes

     where venue and personal jurisdiction are proper and serves as a specific grant of subject matter

     jurisdiction,” this Court has jurisdiction to enforce the Subpoena, and is a proper venue for doing

     so. See Memorandum and Order, In re CFTC v. Sullivan, No. 15-mc-00032, Dkt. No. 8, at 2

     (D.D.C. April 3, 2015) (Moss, J.), a copy of which is attached here as Ex. 2.

I.           THE COURT HAS SUBJECT MATTER JURISDICTION

             A.     Legal Background
             In a series of opinions, the D.C. Circuit has provided guidance for interpreting the

     language in Section 9(8) of the Act that permits the Commission to enforce investigative

     subpoenas in “the jurisdiction in which the investigation or proceeding is conducted.” See, e.g.,

     Fed. Election Comm’n v. Comm. to Elect Lyndon La Rouche, 613 F.2d 849 (D.C. Cir. 1979);

     U.S. Int’l Trade Comm’n v. ASAT, Inc., 411 F.3d 245 (D.C. Cir. 2005); and Nat’l Labor

     Relations Bd. v. Cooper Tire & Rubber Co., 438 F.3d 1198 (D.C. Cir. 2006).7


     7
         Although the statutory language at issue in La Rouche, ASAT, and Cooper Tire is not identical
         to that in Section 9(8), multiple courts in this district have concluded that the reasoning of
         those cases applies to Section 9(8). See Ex. 2, Sullivan, No. 15-mc-00032, Dkt. No. 8, at 2
         n.1 (Moss, J.) (“Although the Court of Appeals’ precedents regarding the proper location for


                                                      12
       Case 1:19-mc-00188-CJN Document 1-1 Filed 11/06/19 Page 13 of 26



       In La Rouche, the circuit considered whether the District of Columbia District Court had

subject matter jurisdiction to enforce subpoenas issued by the Federal Election Commission to

five organizations at their New York offices. La Rouche, 613 F.2d at 851-52. Relying on an

earlier court of appeals decision, Fed. Trade Comm’n v. Browning, 435 F.2d 96 (D.C. Cir. 1970),

and various district court cases interpreting comparable provisions of the Federal Trade

Commission Act, the La Rouche court set forth a two-part inquiry, holding that in evaluating

jurisdiction over an investigatory subpoena enforcement action, a court must consider:

                  (1) “whether the District of Columbia bore a sufficiently ‘reasonable
                      relation to the subject matter of the investigation’ to qualify as a
                      place where the inquiry was carried on, and
                  (2) whether the agency’s choice of this jurisdiction as its place of
                      inquiry exceeded ‘the bound of reasonableness.’”

Id. at 856-57 (citation omitted). See also ASAT, 411 F.3d at 248 (citing the La Rouche test with

approval); Cooper Tire & Rubber Co., 438 F.3d at 1201 (same).

       In ASAT, the D.C. Circuit considered a subpoena issued by the United States International

Trade Commission. In concluding that the district court had jurisdiction and was a proper venue

for a subpoena enforcement action, the court delineated a number of factors to be considered

under La Rouche’s “reasonable relation” prong, including:

               The place where the Commission held its hearing, the place where
               it made the decision to authorize the investigation, the place where
               the subpoenas were issued, the place where its correspondence
               emanated, the place where the Commission determined that
               unlawful actions had occurred, the location of the documents and
               witnesses, and the location of the headquarters of the subpoenaed
               company.

ASAT, 411 F.3d at 249.

   enforcement of agency subpoenas involve different statutes, those statutes are similar to 7
   U.S.C. § 9(8), and there is no reason why the logic of those decisions should not control
   here.”); Order, In re CFTC v. Conley, No. 16-mc-02158, Dkt. No. 9, at 2-3 (D.D.C. February
   6, 2017) (Sullivan, J.), a copy of which is attached here as Ex. 3 (citing ASAT).


                                                13
        Case 1:19-mc-00188-CJN Document 1-1 Filed 11/06/19 Page 14 of 26



        Finally, Cooper Tire involved a National Labor Relations Board (“NLRB”) investigation

into activities at a Tupelo, Mississippi manufacturing plant. Cooper Tire, 438 F.3d at 1198-99.

The court held that jurisdiction did not exist because the NLRB’s investigation concerned a

single manufacturing plant in a single location outside of the District of Columbia. Importantly,

the Cooper Tire court explained that it did not intend to disturb precedent that subpoenas could

be enforced even though the subject of the investigation was located outside of the District of

Columbia. The court commented that:

                [E]very one of these cases involved an investigation that
                encompassed multiple jurisdictions and could be characterized as
                nationwide in scope. When an investigation is nationwide in
                scope, its subject matter is not located in any particular place,
                and the location of the investigating office may well be the most
                reasonable choice for purposes of subpoena enforcement.

Id. at 1202 (emphasis added);8 see also Ex. 3, Conley, No. 16-mc-02158, Dkt. No. 9 at 4 (“when

an agency is conducting a nationwide investigation and the District of Columbia is the ‘hub’ of

that investigation, a District Court in the District of Columbia has subject matter jurisdiction and

venue is proper in that court”). The Cooper Tire court ultimately clarified that jurisdiction

“do[es] not . . . always require[] a national investigation; enforcement in the District, as

anywhere else, depends on an application of the factors listed in La Rouche and ASAT, and a

national investigation merely works to tip the scale in favor of the District.” Id. at 1204.

                                  *               *               *




8
    For example, the court explained that the subpoena in La Rouche flowed from an
    investigation into possible improprieties of a national political party in a national political
    campaign, involving donations from multiple states. Id. Even though many of the activities
    under investigation occurred in New York, it reasoned, the investigation was nationwide in
    scope, and so the District of Columbia had jurisdiction over subpoena enforcement as the hub
    of that investigation. Id. at 1202-03.


                                                  14
       Case 1:19-mc-00188-CJN Document 1-1 Filed 11/06/19 Page 15 of 26



       Because this action satisfies both prongs of the La Rouche test as interpreted by ASAT

and Cooper Tire, this Court has jurisdiction to enforce the Subpoena.

       B.      The District of Columbia Is Reasonably Related to the Commission’s
               Nationwide Investigation
       The Division is conducting a nationwide investigation into Mr. Wilson and Simple

Wealth. Inv. Decl. at ¶¶ 8-12. Division staff issued requests to Commission registrants across

the country for documents relating to any trading accounts in the name of Mr. Wilson or Simple

Wealth. Id. at ¶ 12. Division staff also issued subpoenas to financial institutions located in

California, Idaho, and Washington, D.C, and records from those institutions indicate that over

the period March 2015 to February 2018, Mr. Wilson and/or Simple Wealth received money

from customers across the United States, including California, Florida, Georgia, Idaho, Illinois,

Indiana, Minnesota, Mississippi, Nevada, New Jersey, New York, Ohio, Oklahoma, Oregon,

Pennsylvania, and Virginia. Id. Division staff have contacted or attempted to contact Simple

Wealth investors or customers that appear to reside outside of Idaho. Id.

       The District of Columbia is the hub of this investigation. As in ASAT, “the

Commission’s activities” regarding the Subpoena “were conducted overwhelmingly in the

District of Columbia.” ASAT, 411 F.3d at 249. The attorneys and staff conducting the

investigation are located in the District of Columbia, as are the investigative files. Inv. Decl. at ¶

12. The formal order of investigation, the Subpoena, and related correspondence emanated from

Commission headquarters in the District of Columbia. Id. at ¶¶ 12-13. Finally, the Subpoena

was returnable in the District of Columbia, and Wilson himself produced documents to Division

staff located in the District of Columbia. Id. at ¶¶ 14, 17. In other words, “[b]ecause . . . the

Commission conducted the administrative activities essential to the investigation in the District




                                                 15
       Case 1:19-mc-00188-CJN Document 1-1 Filed 11/06/19 Page 16 of 26



of Columbia, the district court here ha[s] subject matter jurisdiction” under the Act. ASAT, 411

F.3d at 249 (citations omitted).

       Cooper Tire—which appears to be the sole instance of a District of Columbia court

denying jurisdiction in an agency subpoena enforcement action—is readily distinguishable. The

NLRB’s inquiry in Cooper Tire focused on localized labor-related activities occurring at a single

manufacturing plant in Tupelo, Mississippi. Cooper Tire, 438 F.3d at 1198-99. Moreover,

Cooper Tire stemmed from alleged violations of an existing cease-and-desist order previously

issued by a court in another jurisdiction, namely the Fifth Circuit. Id. at 1202. Facing these

facts, the court found that the NLRB’s mandate was no broader than the particularized events at

issue. Id. at 1204.

       Here, by contrast, the Division’s investigation concerns services offered through social

media accounts with no geographic restriction, solicitations sent to individuals located across the

country, and potentially fraudulent activity in connection with money transferred to Mr. Wilson

from more than fifteen different states. Inv. Decl. at ¶¶ 7-12. The CFTC’s mandate is to protect

the integrity of global derivatives markets. COMMODITY FUTURES TRADING COMMISSION,

https://www.cftc.gov/About/MissionResponsibilities/index.htm (last visited November 6, 2019).

Any activity in these markets, including Mr. Wilson’s potentially fraudulent activity, necessarily

affects market participants, like the investors described here, located across the United States.

       The Commission is unaware of any case in the District of Columbia in which a court

relied upon Cooper Tire to hold that it did not have jurisdiction to enforce an agency subpoena;

to the contrary, courts have continued to enforce such subpoenas in the thirteen years since

Cooper Tire. See, e.g., CFTC v. Ekasala, 62 F. Supp. 3d 88, 92 (D.D.C. 2014) (enforcing a

CFTC subpoena issued to a Florida-based owner of a Florida company); CFTC v. McGraw Hill




                                                 16
        Case 1:19-mc-00188-CJN Document 1-1 Filed 11/06/19 Page 17 of 26



Cos., Inc., 507 F. Supp. 2d 45 (D.D.C. 2007) (enforcing, in part, a CFTC subpoena issued to a

New York-based corporation); Ex 2, Sullivan, No. 15-mc-00032, Dkt. No. 8, at 2 (enforcing a

CFTC subpoena issued to a California-based owner and California company); Ex. 3, Conley, No.

16-mc-02158, Dkt. No. 9, at 4 (enforcing a CFTC subpoena issued to a Florida-based resident);

In re CFTC v. Butler, No. 18-mc-136, Dkt. No. 7, at 2 (D.D.C. Apr. 24, 2019) (enforcing a

CFTC subpoena issued to an Alabama- and Florida-based individual).9 This is not surprising, as

“administrative activities [pertaining to agency subpoenas] may occur in the District of Columbia

in most, if not all, Commission inquiries and therefore the district court for the District of

Columbia often, if not always, would have subject matter jurisdiction.” ASAT, 411 F.3d at 250.

        Conley is particularly instructive. There, the court noted that the respondent and any

responsive documents he possessed were based in Florida, and pointed out that, unlike La

Rouche, the entity under investigation was not a “national political party or national political

campaign.” Ex. 3, Conley, No. 16-mc-02158, Dkt. No. 9, at 5. The court nonetheless enforced

the subpoena based on the nationwide scope of the investigation, concluding that “even if the

scope of the Commission’s investigation is more localized than [La Rouche], it is still fairly

characterized as ‘nationwide’ with a hub in the District of Columbia.” Id.at 6. In reaching that


9
    See also F.T.C. v. Church & Dwight Co., 747 F. Supp. 2d 3 (D.D.C. 2010) (enforcing
    administrative subpoena against Canadian subsidiary), aff'd, 665 F.3d 1312 (D.C. Cir. 2011);
    FTC v. Boehringer Ingelheim Pharm., Inc., 898 F. Supp. 2d 171 (D.D.C. 2012) (granting
    petition for enforcement of administrative subpoena duces tecum issued to aid investigation of
    alleged unfair trade practices by drug manufacturer and its competitor); United States v. Inst.
    for College Access & Success, 27 F. Supp. 3d 106 (D.D.C. 2014) (granting petition to enforce
    administrative subpoena); United States v. ISS Marine Servs., Inc., 905 F. Supp. 2d 121
    (D.D.C. 2012) (granting petition to enforce administrative subpoena); Anomnachi v. Social
    Security Admin., Office of Inspector Gen., 290 F. Supp. 3d 30 (D.D.C. 2017) (denying motion
    to quash administrative subpoena issued by Social Security Administration’s Office of the
    Inspector General as part of fraud investigation of bank account); and Nicksolat v. U.S. Dept.
    of Transp., 277 F. Supp. 3d 122 (D.D.C. 2017) (denying motion to quash administrative
    subpoena).


                                                 17
         Case 1:19-mc-00188-CJN Document 1-1 Filed 11/06/19 Page 18 of 26



conclusion, the court relied on the fact that the Commission had received multiple complaints

from individuals located outside of respondent’s home state, the Commission had subpoenaed

records from outside of that state, and the Commission’s investigation had identified inter-state

bank transactions originating from a number of different states. Id. At 5-6. The facts in this case

are quite similar.

         Because the Commission’s activities in this nationwide investigation have been

conducted almost exclusively in the District of Columbia, the District of Columbia bears “a

sufficiently ‘reasonable relation to the subject matter of the investigation’ to qualify as a place”

where the investigation was conducted under 7 U.S.C. § 9(8), in satisfaction of the first prong

under La Rouche. La Rouche, 613 F.2d at 856-57.

         C.      The Commission Reasonably Chose to File Its Application in the District of
                 Columbia
         In light of the Commission’s location, headquartered in the District of Columbia, and the

necessarily nationwide scope of its investigation, the Commission’s choice of this jurisdiction as

the place of its inquiry and for the enforcement of the Subpoena was well within “the bound of

reasonableness” as required by the second La Rouche prong. La Rouche, 613 F.2d at 857.

La Rouche made clear that “the bound of reasonableness is broad indeed” and “an agency should

be given substantial leeway in selecting its place of inquiry for subpoena enforcement

purposes.” Id. at 855 (emphasis added).10 Here, as the Commission issued the Subpoena to Mr.


10
     This is especially the case as the Commission has no regional office in Idaho. See Ex. 3,
     Conley, No. 16-mc-02158, Dkt. No. 9, at 6 (“Given that the Commission is conducting an
     essentially nationwide investigation from its national office in the District of Columbia it is
     afforded broad discretion in selecting this jurisdiction as its place of inquiry, and thus it
     cannot be said that the Commission exceeded the bound of reasonableness in bringing this
     enforcement action in the District of Columbia. That is especially the case because the
     Commission is headquartered in the District of Columbia and has no regional office in Florida
     [where respondent resides].” (citations omitted)).


                                                 18
              Case 1:19-mc-00188-CJN Document 1-1 Filed 11/06/19 Page 19 of 26



      Wilson from the Commission’s headquarters in Washington, D.C., the Subpoena was returnable

      there, and Mr. Wilson produced documents to Division staff based in Washington, D.C., Mr.

      Wilson could reasonably believe that he would be subject to the jurisdiction of the federal court

      in the District of Columbia.

             Nor is Mr. Wilson able to demonstrate any hardship associated with litigating this action

      in the District of Columbia. As one court explained, the fact that the respondent and the vast

      majority of relevant documents are located in another jurisdiction:

             [H]as little bearing on this [subpoena enforcement] proceeding. The issue to be
             addressed in the show cause hearing is whether the subpoena shall be enforced.
             There is no need for the respondent to produce documents or witnesses at the
             hearing itself. Nor does the respondent have to appear in person at the hearing, as
             long as he is represented by counsel.

      Resolution Trust Corp. v. McDougal, 158 F.R.D. 1, 1 (D.D.C. 1994). See also Ekasala, 62 F.

      Supp. 3d at 95-96 (denying motion to change venue, and rejecting Florida-based individual’s

      argument that litigating a subpoena enforcement action in the District of Columbia was a

      hardship). Because Mr. Wilson is unable to “demonstrate [the] actual hardship of defending

      [him]self in the District of Columbia, . . . it is not difficult to conclude that the Commission’s

      choice of the District of Columbia to enforce the subpoena is well-within the ‘bound of

      reasonableness.’” ASAT, 411 F.3d at 250 (quoting La Rouche, 613 F.2d at 857).

II.          THIS COURT HAS PERSONAL JURISDICTION OVER MR. WILSON

             Under Federal Rule of Civil Procedure 4(k)(1)(c), “[s]erving a summons . . . establishes

      personal jurisdiction over a defendant . . . when authorized by federal statute.”

      Fed. R. Civ. P. 4(k)(1)(c). The D.C. Circuit has long held that statutes like 7 U.S.C. § 9(8) create

      an “implied grant of authority for extra-territorial service of process,” Browning, 435 F.2d at 100

      (D.C. Cir. 1970), and courts in this circuit have consistently held that extra-territorial service

      affords a court with personal jurisdiction over the respondent. See ASAT, 411 F.3d at 251-52;


                                                        19
           Case 1:19-mc-00188-CJN Document 1-1 Filed 11/06/19 Page 20 of 26



   see also La Rouche, 613 F.2d at 860 (“It is inconceivable to us that Congress would have vested

   the Commission with such broad powers of compulsory process, while intending that they not

   have extraterritorial effect.”); Ex. 3, Conley, No. 16-mc-02158, Dkt. No. 9, at 7 (holding that the

   language of Section 9(8) “must be interpreted as a special grant of jurisdiction” and thus

   authorizes the court “to obtain jurisdiction of the person [ ] of the defendant [ ] through service

   upon [him] of its process in whatever district [he] may be found.’” (quoting Browning, 435 F.2d

   at 99)); Ex. 2, Sullivan, No. 15-mc-00032, Dkt. No. 8, at 2 (holding that 7 U.S.C. § 9(8)

   “establishes where . . . personal jurisdiction [is] proper”). Because the Commission validly

   served Mr. Wilson with the Subpoena, this Court will obtain personal jurisdiction over Mr.

   Wilson once he is served with the Commission’s application and accompanying papers,

   including any order to show cause issued by the Court. See Ex. 3, Conley, No. 16-mc-02158.

   Dkt. No. 9, at 7 (holding that personal jurisdiction was proper because Conley “was served with

   the Commission’s subpoena and subsequently served with this Court’s order directing him to

   show cause”).

III.       VENUE IN THIS COURT IS PROPER

           7 U.S.C. § 9(8) likewise provides for venue in this District. Although questions of

   subject matter jurisdiction and proper venue are typically distinct, under the controlling statutory

   language “the two inquiries merge.” ASAT, 411 F.3d at 248. See also id. (“Because the second

   [La Rouche] criterion resembles a traditional venue analysis that focuses on the convenience of

   the forum to the parties, . . . [it] implicates whether that court is a proper venue.” (citations

   omitted)); see also Ex. 3, Conley, No. 16-mc-02158, Dkt. No. 9, at 3 (stating that the second

   La Rouche criteria implicates venue). For the same reasons that it was within the “bounds of

   reasonableness” for the Commission to initiate this action in the District of Columbia, see supra

   Section I.C, venue is proper here.


                                                     20
       Case 1:19-mc-00188-CJN Document 1-1 Filed 11/06/19 Page 21 of 26



                 THE SUBPOENA IS VALID AND MUST BE ENFORCED

       Administrative agencies like the Commission “wield broad power to gather information

through the issuance of subpoenas,” Resolution Trust Corp. v. Grant Thornton, 41 F.3d 1539,

1544 (D.C. Cir. 1994), and “[a]n administrative subpoena must be enforced if the information

sought ‘is within the authority of the agency, the demand is not too indefinite and the

information sought is reasonably relevant.’” Resolution Trust Corp. v. Walde, 18 F.3d 943, 946

(D.C. Cir. 1994) (quoting United States v. Morton Salt Co., 338 U.S. 632, 652 (1950)); accord

Resolution Trust Corp. v. Frates, 61 F.3d 962, 964 (D.C. Cir. 1995); CFTC v. Ekasala,

62 F. Supp. 3d 88, 93 (D.D.C. 2014); United States v. Capitol Supply, Inc., 27 F. Supp. 3d 91, 99

(D.D.C. 2014). Here, the Subpoena should be enforced because it seeks information that is

within the Commission’s authority and because the Subpoena otherwise complies with this

Circuit’s standard for enforcement.

  I.   THE SUBPOENA IS WITHIN THE COMMISSION’S BROAD INVESTIGATIVE AUTHORITY

       The Commission, like other federal agencies, has far-reaching investigatory authority

permitting it to “investigate merely on suspicion that the law is being violated, or even just

because [the agency] wants assurance that it is not.” Morton Salt, 338 U.S. at 642-43; see also

Walde, 18 F.3d at 947 (following Morton Salt). The Commission’s authority is especially broad

at the pre-complaint stage, where it “is under no obligation to propound a narrowly focused

theory of a possible future case.” Ekasala, 62 F. Supp. 3d at 93 (quoting Federal Trade Comm.

v. Texaco, 555 F.2d 862, 872 (D.C. Cir. 1977)).

       An essential component of this investigatory power is the Commission’s ability to issue

and serve subpoenas. See 7 U.S.C. § 12(a)(1) (“For the efficient execution of the provisions of

this Act . . . the Commission may make such investigations as it deems necessary to ascertain the

facts regarding the operations . . . [of] persons subject to the provisions of this Act.”) and


                                                  21
       Case 1:19-mc-00188-CJN Document 1-1 Filed 11/06/19 Page 22 of 26



7 U.S.C. § 9(5) (“[A]ny . . . officer designated by the Commission . . . may . . . subpoena

witnesses, compel their attendance, take evidence, and require the production of any . . . records

that the Commission deems relevant or material to the inquiry”); see also CFTC v. Harker, 615

F. Supp. 420, 424 (D.D.C. 1985) (“[T]he Act grants the Commission the authority to subpoena

witnesses and to seek judicial enforcement of such subpoenas.” (citing 7 U.S.C. § [9])).

       Having followed proper administrative procedure, “[t]he CFTC must be given substantial

leeway to investigate” so that it may assess whether parties have “complied with or run afoul of

the [Act] or CFTC Regulations.” Collins v. CFTC, 737 F. Supp. 1467, 1485 (N.D. Ill. 1990).

“[E]nforcement of [an agency’s] investigatory subpoena will be denied only when there is ‘a

patent lack of jurisdiction’ in an agency to regulate or to investigate.” Federal Trade Comm. v.

Ken Roberts Co., 276 F.3d 583, 587 (D.C. Cir. 2001), cert. denied, 537 U.S. 820 (2002) (quoting

Civil Aeronautics Bd. v. Deutsche Lufthansa Aktiengesellschaft, 591 F.2d 951, 952 (D.C. Cir.

1979)); see also Texaco, 555 F.2d at 872 (“T]he scope of issues which may be litigated in an

enforcement proceeding must be narrow, because of the important government interest in the

expeditious investigation of possible unlawful activity.”); Capitol Supply, 27 F. Supp. 3d at 99

(citing Texaco).

       The Subpoena to Mr. Wilson—properly issued pursuant to a formal order of

investigation—plainly falls within the scope of the Commission’s authority to investigate

potential violations of the Act and Regulations. See 7 U.S.C. §§ 9, 12(a)(1) (2012). The

Subpoena seeks documents and information relating to a potentially fraudulent scheme involving

soliciting money for the purported purpose of trading forex and binary option products on behalf

of customers located in the United States. This type of conduct falls within the Commission’s

regulatory authority. See, e.g., 7 U.S.C. § 2(c)(2)(C)(iv) (2012); 17 C.F.R. § 5.2(b) (prohibiting




                                                22
             Case 1:19-mc-00188-CJN Document 1-1 Filed 11/06/19 Page 23 of 26



      fraud in connection with certain foreign exchange transactions); 7 U.S.C. § 6b (2012); 17 C.F.R.

      § 180.1 (2016); see also CFTC v. Trade Exchange Network Ltd., 117 F.Supp.3d 29, 35-38

      (D.D.C. 2015) (holding that binary options in commodities are financial instruments regulated by

      the Commission under the Act); CFTC v. Atkinson, No. 18-23992-CIV, 2019 WL 2125026, at *1

      (S.D. Fla. Feb. 4, 2019) (rejecting argument that binary options are outside of the Commission’s

      jurisdiction); CFTC v. Vision Financial Partners, et al., 190 F.Supp.3d 1126, 1130 (S.D. Fla.

      2016) (same); CFTC v. Banc de Binary Ltd., No. 2:13-cv-00992, 2016 WL 782927, at *7 (D.

      Nev. Feb. 29, 2016) (binary options were commodity options under the Act). Documents and

      testimony responsive to the Subpoena would assist the Commission with determining whether

      there are or have been violations of these provisions.

II.          THE SUBPOENA SEEKS SPECIFIC, RELEVANT INFORMATION

             The standard for determining the relevance of records and testimony requested by an

      administrative subpoena “‘is more relaxed than in an adjudicatory one . . . . The requested

      material, therefore, need only be relevant to the investigation—the boundary of which may be

      defined quite generally.’” Walde, 18 F.3d at 947 (quoting Federal Trade Comm. v. Invention

      Submission Corp., 965 F.2d 1086, 1090 (D.C. Cir. 1992), cert. denied, 507 U.S. 910 (1993));

      accord Ekasala, 62 F. Supp. 3d at 93. In making a relevancy determination, a court must accept

      a federal “agency’s own appraisal of relevancy . . . so long as it is not ‘obviously wrong.’”

      Invention Submission, 965 F.2d at 1089 (quoting Federal Trade Comm. v. Carter, 636 F.2d 781,

      787-88 (D.C. Cir. 1980)); accord Ekasala, 62 F. Supp. 3d at 93. In the event of a challenge to a

      subpoena, “the party resisting an administrative subpoena bears the burden of showing that the

      information sought is irrelevant.” Frates, 61 F.3d at 964.

             Here, Mr. Wilson provided no basis for his refusal to comply with the Subpoena, and he

      has not contested that he has no relevant documents or information. Indeed, during a telephone


                                                      23
       Case 1:19-mc-00188-CJN Document 1-1 Filed 11/06/19 Page 24 of 26



call with Division staff on April 8, 2019, Mr. Wilson acknowledged that he was in possession,

custody, or control of relevant documents that he had not produced. Inv. Decl. at ¶ 19. In any

event, a belated claim of irrelevancy would certainly fail. The Subpoena seeks information that

is clearly relevant to the Commission’s investigation into potential violations by Mr. Wilson and

the Cody Wilson Entities, including Simple Wealth. Thus, for example, documents concerning

business enterprises that Mr. Wilson participated in or formed, Inv. Decl. at ¶ 14 and Ex. B

thereto at 5-7 (Demand Nos. 1-4), and concerning Mr. Wilson’s trading accounts, statements, or

practices, id. (Demand Nos. 2, 12, 19), will allow the Commission to assess the scope and nature

of relevant trading involved. Documents evidencing a complete list of Mr. Wilson’s customers

will aid the Commission in identifying the full scope of his business as well as aid the

Commission in developing an approximate amount of money that Mr. Wilson collected or

returned to customers. Id. (Demand No. 14). Documents concerning Mr. Wilson’s

communications with customers and prospective customers of the Cody Wilson Companies,

including Simple Wealth, id. (Demand Nos. 9, 12-13, 15-17), will provide leads as to who else

invested with Mr. Wilson and the related companies; likewise, documents regarding aliases,

email addresses, phone numbers, social media accounts, and messaging apps used by Mr.

Wilson, id. (Demand Nos. 5-8, 10), will provide leads as to how Mr. Wilson communicated with

customers and what other sources of relevant information might exist. Documents concerning

Mr. Wilson’s bank accounts, trading accounts, and assets, id. (Demand Nos. 11-12, 18-19), will

shed light on not only who may have provided funds for investment to Mr. Wilson but also

whether Mr. Wilson misappropriated customer funds.

       Similarly, testimony from Mr. Wilson on these and other related topics will be

instrumental to the Commission’s understanding of the nature, scope, and extent of the relevant




                                                24
       Case 1:19-mc-00188-CJN Document 1-1 Filed 11/06/19 Page 25 of 26



activities, and to further aid in its investigation. Measured, as they must be, “‘only against the

general purposes of [the] investigation,’” such requests and demands for testimony indisputably

are “reasonably” relevant to the Commission’s investigation. Ekasala, 62 F. Supp. 3d at 93

(quoting Texaco, 555 F.2d at 874) (finding requests for “corporate formation documents,

promotional materials, information regarding former officers and employees, and bank account

statements” to “plausibly contain information relevant to the investigation”).

       Finally, the Subpoena is narrowly focused, limited in time, and imposes minimal burdens

on Mr. Wilson. The Subpoena provides dates, definitions, instructions, and twenty specific

requests for documents, limited to the period of September 1, 2014 through the November 2018.

Inv. Decl. at ¶ 14 and Ex. B thereto. Such requests are reasonable and should be enforced. See

Ekasala, 62 F. Supp. 3d at 93 (enforcing a subpoena with similarly definite requests); see also

Texaco, 555 F.2d at 882 (“We emphasize that the question is whether the demand is unduly

burdensome or unreasonably broad. Some burden on subpoenaed parties is to be expected and is

necessary in furtherance of the agency’s legitimate inquiry and the public interest.”). To the

extent Mr. Wilson attempts to argue burden, this Court should deny such argument on the

grounds that he “has not been responsive or particularly communicative with the CFTC

regarding compliance . . . [and] he never made an attempt to comply with them in the first

instance.” See Ekasala, 62 F. Supp. 3d at 95.

                                         CONCLUSION

       The Court has subject matter jurisdiction over this action and personal jurisdiction over

Mr. Wilson, and venue in this Court is proper. The Subpoena, and the documents and

information that it seeks, are well within the Commission’s authority, and they are sufficiently

definite and seek reasonably relevant information. Therefore, the Court should issue an order

requiring Mr. Wilson to show cause why he should not be compelled to comply fully with the


                                                 25
Case 1:19-mc-00188-CJN Document 1-1 Filed 11/06/19 Page 26 of 26
